UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):January 30, 2012 COMSTOCK RESOURCES, INC. (Exact Name of Registrant as Specified in Charter) STATE OF NEVADA 001-03262 94-1667468 (State or other jurisdiction incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5300 Town And Country Boulevard Suite 500 Frisco, Texas 75034 (Address of principal executive offices) (972) 668-8800 (Registrant's Telephone No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: We are filing this Amendment No. 1 to our Current Report on Form 8-K, which was originally filed with the Securities and Exchange Commission (the “SEC”) on February 1, 2012 (the “Original Filing”) to correct the reported date on which we released our Press Release announcing our estimated proved oil and gas reserves as of December 31, 2011 as well as certain operating results and expected capital expenditures for 2012. Other than the foregoing, no changes have been made to the Original Filing. Item 7.01Regulation FD Disclosure The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On January 30, 2012 we issued a press release, attached hereto as Exhibit 99.1 and incorporated herein by reference, announcing our estimated proved oil and gas reserves as of December 31, 2011 as well as certain operating results and expected capital expenditures for 2012.A copy of the press release announcing our estimated proved oil and gas reserves and other matters is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits Exhibit 99.1 Press Release, dated January 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMSTOCK RESOURCES, INC. Dated:February 2, 2012 By: /s/ ROLAND O. BURNS Roland O. Burns Senior Vice President and Chief Financial Officer
